Citation Nr: 1140540	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as chronic depression.

2.  Entitlement to service connection for lung scarring associated with pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel








INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2010 for further development.

The Board notes that the Veteran was represented by Texas Veterans Commission and that the Disabled American Veterans had also been actively involved in the Veteran's appeal.  The Board sent the Veteran an August 2011 letter which advised the Veteran of his choices regarding representation.  The correspondence informed him that if no response was received from him within 30 days, that the Board would assume that he wished to represent himself.  The Board did not receive a response within the time indicated.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed anxiety and depressive disorders were not manifest in service and are unrelated to service.  

2.  The Veteran does not have a current pulmonary tuberculosis disability.   


CONCLUSION OF LAW

1.  The criteria for service connection for a psychiatric disorder claimed as chronic depression are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for lung scarring associated with pulmonary tuberculosis are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in July 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the claims have been denied, rendering moot any effective date and degree of disability determinations.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran in November 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's remands by complying with 38 C.F.R. § 3.159, making reasonable efforts to obtain all available medical records, and examining the Veteran in November 2010 for lung disability.  A VA examination is not necessary for the psychiatric disorder claim, as the evidence does not establish that the Veteran suffered a relevant event, injury, or disease in service or had a psychosis manifest to a degree of 10 percent within one year of service discharge.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  However, no compensation may be paid if a disability is a result of a Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active tuberculosis may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Psychiatric disorder

Service treatment records show the Veteran's consent to perform a behavioral avoidance test on him in August 1976, in Baumholder, Germany.  Service treatment records are otherwise silent for positive reference to any psychiatric symptomatology or diagnoses, and the Veteran denied having or having had problems with depression, excessive worry, or nervous trouble of any sort on service discharge examination in March 1978.  He was clinically evaluated as psychiatrically normal at that time.  

The first medical report of any psychiatric problems was in July 1997, when the Veteran was seen by VA for complaints of depression for the past year.  Anxiety and depression were assessed in February 1998.  

There was a VA psychiatric examination in February 2010.  At the time, the examiner diagnosed generalized anxiety disorder.  The examiner reviewed the Veteran's claims folder and examined the Veteran and indicated that the Veteran's anxiety disorder was not considered service connected.  The examiner noted that there was apparently some evidence of referral for possible testing for psychiatric issues in service.  However, he did not see direct evidence of treatment for an Axis I disorder.  Also, the Veteran's recollection of the in-service treatment was that he had been drinking heavily and went to a psychiatric ward.  The examiner could not support a link between the Veteran's generalized anxiety disorder and his service and noted that much of the Veteran's anxiety and depressive symptomatology appeared to relate to having to deal with the negative impact of his history of substance abuse on his present day life.  Polysubstance abuse in remission was also diagnosed.  

In October 2010, the diagnoses were depressive disorder, anxiety disorder, and alcohol and substance abuse.  

Based on the evidence, the Board concludes that service connection is not warranted for a psychiatric disorder.  While the Veteran asserted in March 2005 that he was treated for depression in service in 1977, the available service treatment records do not support that contention and he denied having or having had psychiatric symptomatology and was normal on service discharge examination in March 1978.  Moreover, the first report of treatment shown for psychiatric symptoms, in July 1997, states that he had had depression for only the past year, which is in direct contradiction to any assertion of continuity of relevant symptomatology.  Furthermore, the Veteran told the VA examiner in February 2010 that he had been treated for heavy drinking in service, and the examiner did not see any evidence of an Axis I disorder in service, and felt that his anxiety and depressive symptomatology largely related to his history of substance abuse and that it was not linked to service.  Based on these facts, the Board finds that the Veteran did not have an anxiety or depression disorder in service and that his currently diagnosed depression and anxiety disorders were first manifest many years after service and are unrelated to any incident of service origin.  In relationship to the recent assessments of alcohol and substance abuse and dependence, the Board further notes that no compensation may be paid for disability that is the result of a Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 1131.

Lung disorder 

Service treatment records are silent for positive reference to lung problems or diagnoses, and the Veteran denied having or having had lung symptoms and was clinically normal and had a normal chest X-ray on service discharge examination in March 1978.  

Private medical records show tests for tuberculosis starting in June 1982 and a diagnosis of pulmonary tuberculosis infection in September 1982 after a chest X-ray in August 1982 revealed cavitary. 

There was a VA examination in November 2010.  The Veteran's history had been as a scuba diving instructor from 1978 through 1982, during which he handled the equipment.  The examiner noted that a chest X-ray in June 1982 revealed infiltrative disease in the Veteran's left upper lung lob and that he had been admitted for symptoms for 5-6 weeks.  The Veteran reported that he had had multiple contacts due to his scuba diving club, for which the Veteran had been the equipment manager and was responsible for checking the scuba gear, and that there had been a past history of negative tuberculin tests in 1973, 1975, and 1978.  The examiner reviewed records which showed that INH therapy was commenced and recommended for a period of 2 years, and that clearing of the left upper lobe occurred.  As of June 1983, cavitation was no longer visible and infiltrative change had further contracted.  

The examiner examined the Veteran and found his lungs to be clear and normal, and noted that a chest X-ray from December 2009 had shown clear lung fields.  The assessment was that pulmonary tuberculosis had been diagnosed in 1982 and had been treated with antibiotics, and that the Veteran did not currently have any residuals of pulmonary tuberculosis.  The examiner felt that it was not at least as likely as not that any current residuals of pulmonary tuberculosis were related to the Veteran's period of service or to the period 3 years post-service.  The examiner noted that the Veteran had been discharged from the service in May 1978 and that his diagnosis of pulmonary tuberculosis was made in June 1982.  

Based on the evidence, the Board concludes that service connection is not warranted for pulmonary tuberculosis or for lung scarring associated with pulmonary tuberculosis.  The evidence shows that pulmonary tuberculosis was not manifest in service and that active pulmonary tuberculosis was not manifest within 3 years post service.  Instead, it was first manifest more than 4 years post service, in June 1982, when the history was of problems for only 5-6 weeks and the Veteran had been working as a scuba instructor and responsible for checking the scuba gear.  At the time, the Veteran denied positive tuberculin tests in 1975 and 1978.  

Moreover, currently, there is no medical evidence of any current residuals of the Veteran's pulmonary tuberculosis.  The examiner who examined the Veteran in November 2010 found the Veteran's lungs to be clear and normal and indicated that a chest X-ray in December 2009 had shown clear lung fields.  The examiner indicated that there were no current residuals of the Veteran's past pulmonary tuberculosis.  The Board accepts that medical opinion as unrebutted by competent evidence.  It indicates that there is no current pulmonary tuberculosis disability.  In the absence of a current disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

The Veteran indicated in March 2005 and October 2007 that he has a respiratory problem and scarring of his lungs, and that it was due to handling incoming boat people while stationed at Homestead Air Force Base in 1978.  He stated that pulmonary tuberculosis can incubate for as many as 3 years after exposure, and so therefore it did not manifest at a later date.  However, he is not competent to indicate that he has a respiratory disorder or its cause.  Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993). 

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a psychiatric disorder, claimed as chronic depression, is denied.

Service connection for lung scarring associated with pulmonary tuberculosis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


